Claims 8-25 are allowed and have been respectively renumbered upon allowance as claims 1-2, 4-5, 3, 6-14, 17, 15, 18, and 16.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Gregory K. Gerstenzang on 02/24/2021.  

The application has been amended as follows: 
Claim 20, 
in each of lines 5 and 13, “water quality” has been added before “parameter”; 
in line 12, “at least one of” has been deleted; and 
in the last line after “treated” the following has been added:  “and a difference between the monitored water quality parameter of the first feedwater and the expected value of the water quality parameter”.
Claim 22, line 1, “water quality” has been added before “parameter”.
Claims 26-33 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest cited art—Yagita—fails to anticipate or render obvious, alone or in any proper combination, at least the step of determining the base charge by at least one water quality parameter of an influent water to be treated and a calculated frequency for servicing a component of the water treatment unit—in combination with all the other limitations in the method of claim 8.  
The aforementioned art also fails to teach the step of determining a base fee based on an expected volume of the first feedwater to be treated and an expected value of the water quality parameter of the water to be treated—in combination with all the other limitations in the method of claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778